           Case 1:19-cv-10584-CM Document 8 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TAMICKO MURRAY McIVER,
                                Plaintiff,
                    -against-                              19-CV-10584 (CM)
 DEP’T OF SOCIAL SERVICES; LATOYA                          CIVIL JUDGMENT
 CLARKE; MRS. VANLAN; MRS.
 BARBARA CARTY,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Pursuant to the order issued August 28, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    August 28, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
